Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the user device in [0021] and the user device’s processor in [0021] and Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11" in [0021] and Figure 1 and "12" in [0021] have both been used to designate the user device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “22” representing the RAV device’s processor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “a non-transitory computer readable medium operatively connected to the processor;”. There is insufficient antecedent basis for this limitation in the claim as Claim 1 has not yet introduced a processor. For the purposes of a prior art rejection, this is interpreted as “a non-transitory computer readable medium operatively connected to a processor;”. 
Claim 7 recites the limitation "The roadside assistance system of claim 7".  There is insufficient antecedent basis for this limitation in the claim as claim 7 is not directed to a system but a method. For the purposes of prior art rejection, this is interpreted as “The roadside assistance method of claim 7”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dulee et al. (US 9749812) in view of Yamashita et al. (US 20180088749).
In regards to claim 1, Dulee teaches a roadside assistance system comprising: (Fig 1, 2)
a user device and a provider device, wherein each device comprises: (Col 7 lines 5-7, system includes one or more provider mobile electronic devices 18 and one or more customer mobile electronic devices 20.)
a display; (Col 8 lines 63-54, mobile electronic devices 18, 20 include displays 58, 60.)
an input mechanism; (Col 9 lines 5-8, displays 58, 60 may be touchscreen displays allowing them to function as a user interface.)
a GPS module; (Col 8 lines 46-47, mobile electronic devices 18, 20 may include GPS receiver elements 42, 44.)
a wireless transceiver; (Col 8 lines 46-50, mobile electronic devices 18, 20 include communications elements 54, 56. As both mobile electronic devices 18 and 20 transmit and receive information, the communication elements act as transceivers. 
a non-transitory computer readable medium operatively connected to the processor; (Col 8 lines 46-50, mobile electronic devices 18, 20 include memory elements 46, 48 and processing 
a logic stored in the non-transitory computer readable medium that, when executed by the processor, causes the system to perform a method, the method comprising: (Col 8 lines 50-54, memory elements 46, 48 store software executed by processing elements 46, 48. Stored and executed software are logic executed by processor causing method.)
the provider device receiving a service request from a user device; (Col 11 lines 1-23, the operations server may send a service run confirmation request to a number of qualifying service providers based upon the customer request for service, which may then be confirmed by the provider and an acceptance message sent from the customer to the provider)
the user device receiving and displaying the estimated response time. (Col 12 lines 37-53, user device may receive and display on a map or through alerts the estimated arrival time of the provider’s progress.)
	Dulee also teaches the customer mobile electronic device 20 may display real time tracking information of provider mobile electronic device 18 (Col 12 lines 37-53). A customer may be provided with options for selecting a provider based upon a recommended or weighted matching process (Col 6 lines 11-17), which must require calculations choosing the provider device at the customer device. An operations server matches providers with criteria to form a list of acceptable providers to output to the customer (Col 10 lines 36-51), which allows the customer to choose a provider using the customer device. The operations server may send a service run confirmation request to a number of qualifying service providers based upon the customer request for service, which may then be confirmed by the provider and an acceptance message sent from the customer to the provider (Col 11 lines 1-23). The operations server may transmit an estimated arrival time of the service provider obtained from and calculated by the provider device (Col 12 lines 4-17). 

the provider device and the user device receiving current traffic information and current provider device locations from a networked database and from provider device GPS modules, respectively; 
the user device displaying provider device locations and current traffic information; 
the user device calculating a chosen provider device based upon the provider device locations and current traffic information; 
the provider device calculating an estimated response time based on current location and traffic information;
	However, Yamashita teaches a user interface configuration for a user device in which when a service provider is enroute to a user’s location or a rendezvous location and determines and displays the estimated arrival times and optimal routes based on traffic for the user and the provider. This is determined by at least in part by using a network system ([0067]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the service provider system of Dulee by incorporating the teachings of Yamashita, such that both the provider device and the customer device receive traffic information from a network or through the GPS module, and this traffic information is displayed by the customer device, used by the customer device when selecting a provider device by being factored into the list of criteria of available provider devices, and used by the provider device to determine an estimated arrival time. 
	The motivation to do so is that, as acknowledged by Yamashita, accounting for traffic conditions provides for a better determination of arrival times, which allows a user to better plan their time ([0016], [0020]). One of ordinary skill would have recognized this improves both accuracy of any arrival time determinations and improves the comfort of any operators of the customer or provider devices. 

In regards to claim 2, Dulee, as modified by Yamashita, teaches the roadside assistance system of claim 1, wherein the method performed by the system further comprises the provider device receiving the current location of the user device. (Col 11 lines 24-36, customer information may be continuously transmitted to the provider, including the customer’s location.)

In regards to claim 3, Dulee, as modified by Yamashita, teaches the roadside assistance system of claim 1, wherein the method performed by the system further comprises the user device displaying an emergency input prompt and automatically contacting an appropriate emergency service in response to a particular emergency input. (Col 9 lines 32-35, the customer may select the type of provider from among any of tow, lock out relief, tire change, jump start, and fuel delivery, all of which are types of emergency services. Col 11 lines 1-23, service provider may be automatically sent service run request after request for service from customer.)

In regards to claim 4, Yamashita teaches provider optimal routes based on real time traffic data may be determined and displayed on the user device ([0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to further modify the service provider system of Dulee, as already modified by Yamashita, by further incorporating the teachings of Yamashita, such that an optimal route of travel for the provider may be determined based on traffic data and displayed on the customer device. 
The motivation to do so is that, as acknowledged by Yamashita, accounting for traffic conditions provides for a better determination of arrival times and allows for a more optimal route determination, which, in turn allows a user to better plan their time ([0016], [0020]). One of ordinary skill would have 

In regards to claim 5, Dulee, as modified by Yamashita, teaches the roadside assistance system of claim 1, wherein the method performed by the system further comprises the user device receiving service information from a plurality of provider devices. (Col 10 lines 36-51, server may determine a list of qualified providers based on range of services offered by the providers and the location of the customer and other criteria of the provider devices, then allow a user to select a provider from this list. This is a customer device receiving service information for a plurality of provider devices)

In regards to claim 6, Dulee, as modified by Yamashita, teaches the roadside assistance system of claim 5, wherein the method performed by the system further comprises the user device calculating an optimal provider device based upon current provider device locations and the service information received from the plurality of provider devices. (Col 10 lines 36-51, server may determine a list of qualified providers based on range of services offered by the providers and the location of the customer and other criteria of the provider devices, then allow a user to select a provider from this list. As this is a list of either weighted or equally optimal providers, any provider device chosen by the customer is considered optimal by the customer.)

In regards to claim 7, Dulee teaches a roadside assistance method comprising: (Fig 6.)
the provider device receiving a service request from a user device; (Col 11 lines 1-23, the operations server may send a service run confirmation request to a number of qualifying service providers based upon the customer request for service, which may then be confirmed by the provider and an acceptance message sent from the customer to the provider)

Dulee also teaches the customer mobile electronic device 20 may display real time tracking information of provider mobile electronic device 18 (Col 12 lines 37-53). A customer may be provided with options for selecting a provider based upon a recommended or weighted matching process (Col 6 lines 11-17), which must require calculations choosing the provider device at the customer device. An operations server matches providers with criteria to form a list of acceptable providers to output to the customer (Col 10 lines 36-51), which allows the customer to choose a provider using the customer device. The operations server may send a service run confirmation request to a number of qualifying service providers based upon the customer request for service, which may then be confirmed by the provider and an acceptance message sent from the customer to the provider (Col 11 lines 1-23). The operations server may transmit an estimated arrival time of the service provider obtained from and calculated by the provider device (Col 12 lines 4-17).
Dulee does not teach: 
a provider device and a user device receiving current traffic information and current provider device locations from a networked database and from provider device GPS modules, respectively; 
the user device displaying provider device locations and current traffic information; 
the user device calculating a chosen provider device based upon the provider device locations and current traffic information; 
the provider device calculating an estimated response time based on current location and traffic information; 
However, Yamashita teaches a user interface configuration for a user device in which when a service provider is enroute to a user’s location or a rendezvous location and determines and displays the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the service provider method of Dulee by incorporating the teachings of Yamashita, such that both the provider device and the customer device receive traffic information from a network or through the GPS module, and this traffic information is displayed by the customer device, used by the customer device when selecting a provider device by being factored into the list of criteria of available provider devices, and used by the provider device to determine an estimated arrival time. 
	The motivation to do so is that, as acknowledged by Yamashita, accounting for traffic conditions provides for a better determination of arrival times, which allows a user to better plan their time ([0016], [0020]). One of ordinary skill would have recognized this improves both accuracy of any arrival time determinations and improves the comfort of any operators of the customer or provider devices. 

In regards to claim 8, Dulee, as modified by Yamashita, teaches the roadside assistance system of claim 7, wherein the method performed by the system further comprises the provider device receiving the current location of the user device. (Col 11 lines 24-36, customer information may be continuously transmitted to the provider, including the customer’s location.)

In regards to claim 9, Dulee, as modified by Yamashita, teaches the roadside assistance method of claim 7, further comprising the user device displaying an emergency input prompt and automatically contacting an appropriate emergency service in response to a particular emergency input. (Col 9 lines 32-35, the customer may select the type of provider from among any of tow, lock out relief, tire change, jump start, and fuel delivery, all of which are types of emergency services. Col 11 lines 1-23, service provider may be automatically sent service run request after request for service from customer.)

In regards to claim 10, Yamashita teaches provider optimal routes based on real time traffic data may be determined and displayed on the user device ([0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to further modify the service provider method of Dulee, as already modified by Yamashita, by further incorporating the teachings of Yamashita, such that an optimal route of travel for the provider may be determined based on traffic data and displayed on the customer device. 
The motivation to do so is that, as acknowledged by Yamashita, accounting for traffic conditions provides for a better determination of arrival times and allows for a more optimal route determination, which, in turn allows a user to better plan their time ([0016], [0020]). One of ordinary skill would have recognized this improves both accuracy of any arrival time determinations and improves the comfort of any operators of the customer or provider devices.

In regards to claim 11, Dulee, as modified by Yamashita, teaches the roadside assistance method of claim 7, further comprising the user device receiving service information from a plurality of provider devices. (Col 10 lines 36-51, server may determine a list of qualified providers based on range of services offered by the providers and the location of the customer and other criteria of the provider devices, then allow a user to select a provider from this list. This is a customer device receiving service information for a plurality of provider devices)

In regards to claim 12, Dulee, as modified by Yamashita, teaches the roadside assistance method of claim 11, further comprising the user device calculating an optimal provider device based upon current provider device locations and the service information received from the plurality of provider devices. (Col 10 lines 36-51, server may determine a list of qualified providers based on range of services 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wasserman et al. (US 20160232598) teaches a system and method that matches users with service providers based on criteria. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.S.W./Examiner, Art Unit 3661     

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661